Citation Nr: 0619244	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for spondylolisthesis of the lumbosacral spine.  

2.  Entitlement to an initial (compensable) rating for 
bilateral sensorineural hearing loss.  

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1966.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

In June 2003, the RO granted the claim of entitlement to 
service connection for spondylolisthesis of the lumbosacral 
spine and assigned an initial 10 percent rating, effective 
October 3, 1996.  The RO also granted the claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss and assigned an initial noncompensable rating, 
and the claim of entitlement to service connection for 
tinnitus and assigned an initial 10 percent rating.  These 
claims also have an effective date of October 1996.  

The tinnitus claim is not addressed in the decision below.  
The veteran is hereby informed that the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10 percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  


FINDINGS OF FACT

1.  The disability of spondylolisthesis of the lumbosacral 
spine is manifested by moderate limitation of motion and a 
combined range of motion which is less than 120 degrees.  

2.  Prior to June 10, 1999, the audiometric examination 
findings demonstrate that bilateral sensorineural hearing 
loss meets the criteria for Level I auditory acuity in the 
left ear, and Level I auditory acuity in the right ear.  

3.  Beginning June 10, 1999, the audiometric examination 
findings demonstrate that bilateral sensorineural hearing 
loss meets the criteria for Level III auditory acuity in the 
left ear, and Level II auditory acuity in the right ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 
percent for spondylolisthesis of the lumbosacral spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective on September 23, 2002), and 
Diagnostic Codes 5235-5243, General Rating Formula for 
Disease and Injuries of the Spine (effective September 26, 
2003) (2005).  

2.  Prior to June 10, 1999, the schedular criteria for an 
initial (compensable) rating for bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87 
Diagnostic Code 6100 (effective prior to June 10, 1999).  

3.  Beginning June 10 1999, the schedular criteria for an 
initial (compensable) rating for bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to initial increased 
rating for spondylolisthesis of the lumbosacral spine and 
entitlement to an initial increased rating for bilateral 
sensorineural hearing loss, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date in the event that an initial higher rating was 
assigned for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the claim of entitlement to an initial 
(compensable) rating for bilateral sensorineural hearing 
loss, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

However, in view of the favorable disposition of the 
veteran's claim of entitlement to initial increased rating 
for spondylolisthesis of the lumbosacral spine, to include a 
finding that the evidence is in relative equipoise with 
respect to the claim, the AOJ is responsible for addressing 
any notice defects, and will issue correspondence which 
addresses any notice defect with respect to the effective 
date to be assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in October 2004, subsequent to the RO's 
initial unfavorable decision.  

The October 2004 correspondence pertaining to VCAA 
specifically informed the veteran of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was also informed to essentially submit everything in his 
possession with regard to establishing evidence that is 
necessary to substantiate the claims.  He was also told what 
VA would do to assist him.

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical records.  The veteran has not 
identified any additional evidence pertinent to the claims, 
which is not already associated with the claims file, and 
there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In June 2003, the claims of entitlement to service connection 
for spondylolisthesis of the lumbosacral spine and bilateral 
sensorineural hearing loss (SNHL) were granted, effective 
October 3, 1996.  The veteran filed a Notice of Disagreement 
with the initial 10 percent disability rating assigned for 
spondylolisthesis of the lumbosacral spine and the initial 
noncompensable rating assigned for bilateral SNHL.  In 
various statements, the veteran asserts that the service-
connected disabilities are more disabling than the assigned 
ratings suggest and that higher initial ratings are 
warranted.  

When considering a claim of entitlement to a higher 
disability rating, the Board notes that disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practically be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West , 12 Vet. App. at 126.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  



a.  Entitlement to an Initial Rating Higher than 10 Percent 
for Spondylolisthesis of the Lumbosacral Spine

The veteran maintains that he suffers from severe radiating 
low back pain, stiffness, limitation of motion when engaging 
in certain activities, such as climbing stairs, and a limited 
ability to perform certain activities of daily living.  He 
also maintains that he experiences a constant 
"throbbing/nagging/ spasm" like pain in the lower back.  
(See the veteran's statement in support of the claim, dated 
in April 2005).  

The Board notes that the regulations for rating spine 
disabilities were changed during the pendency of the 
veteran's appeal, effective September 23, 2002 and September 
26, 2003.  The October 2004 Statement of the Case informed 
the veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, the criteria provide that a 10 
percent disability rating is assigned for slight limitation 
of motion of the lumbar spine.  A 20 percent disability 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent disability rating is warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, prior to the regulatory change in 
the criteria for evaluating disabilities of the spine that 
occurred on September 23, 2002, a 10 percent disability 
rating is assigned for mild intervertebral disc syndrome.  A 
20 percent rating is assigned for intervertebral disc 
syndrome with moderate recurrent attacks.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5295, in pertinent part, a 10 percent 
disability rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is assigned for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months and a 10 percent rating 
is assigned with the incapacitating episodes have a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  

In the veteran's case, the determinative issue is whether the 
service-connected disability of spondylolisthesis of the 
lumbosacral spine is manifested by symptoms that are 
consistent with the criteria for the next higher rating of 20 
percent under the old or the new revised criteria.  The Board 
notes, however, that application of the newer regulations can 
be no earlier than the effective date of the change.  

The instant appeal stems from an initial grant of service 
connection; as such; the Board reviewed all of the evidence 
that was considered in granting the claim of entitlement to 
service connection for spondylolisthesis of the lumbosacral 
spine and the assignment of the initial 10 percent rating to 
determine whether an initial rating, higher than 10 percent, 
is warranted at any time during the appeal period.  See 
Fenderson.  

The VA medical treatment records from the VA Medical Center 
(VAMC), dated from August 1996 to April 1999 reveal that the 
veteran was seen for chronic low back pain and probable 
sciatica.  

On VA examination, dated in November 1996, the examiner 
reported that the veteran wrenched his back and experienced 
six months of severe low back pain during his period of 
active service.  Following service, he experienced discomfort 
in the back on a daily basis.  

On physical examination the veteran had pain with rotation.  
He had no vertebral body, disc space, scroililiac (SI) joint, 
or paravertebral muscle tenderness or spasm.  He had negative 
straight leg raising bilaterally.  Range of motion studies 
revealed flexion of the back from 0 to 85 degrees, extension 
of the back from 0 to 16 degrees, left bending of the back 
was from 0 to 21 degrees, right bending of the back was from 
0 to 20 degrees, bilaterally, and rotation of the back was 
from 0 to 30 degrees.  

The examiner stated that an X-ray of the lumbosacral spine 
was taken and indicated that the veteran suffered from 
degenerative joint disease with slight spondylolisthesis.  
The examiner stated that the examination of the back was 
normal; however, the veteran experienced low back pain and 
stiffness much of the time.  

On VA examination, dated in May 2003, the veteran complained 
of constant back pain, which was aggravated by some physical 
activities.  He also related that he experienced radiating 
back pain, into the right lower extremity.  The report states 
that the veteran engaged in sedentary work, he was able to 
perform activities of daily living and he wore a device for 
back support at times.  

On physical examination the examiner observed that the 
veteran walked with a slight limp.  The veteran did not have 
muscle spasm of the lumbar spine.  There was, however, 
tenderness of the lower lumbar spinous processes.  The range 
of motion studies revealed flexion of the lumbar spine from 0 
to 65 degrees, extension of the lumbar spine from 0 to 25 
degrees, and side bending from 0 to 15 degrees.  There was no 
evidence of sensory loss to pinprick on the lower 
extremities.  There was no pain on the motion of the back.  
Straight leg raising was possible to 80 degrees.  The 
examiner stated that the veteran suffered from 
spondylolisthesis due to trauma.  

The veteran presented for VA examination in September 2005.  
He complained of constant radiating low back pain.  The 
veteran related that the pain was getting increasingly worse.  
It reportedly radiates to the right buttock region and down 
the leg.  He has some numbness in the right leg.  He denied 
any bowel or bladder changes due to the back disability.  The 
veteran did not report any flare-ups, it was noted that the 
spine disability does not affect his ability to work because 
he is unemployed, and that the spine disability interfered 
with his daily activities to the extent that it prevented him 
from sitting or standing for long periods of time.  

On physical examination muscle tone was normal, sensation was 
grossly intact to light touch throughout both lower 
extremities, motor strength was normal, and straight leg 
raise test was negative bilaterally.  The examiner stated 
that the veteran's range of motion was decreased in all 
planes of motion.  There was no axial tenderness.  

Range of motion studies revealed flexion from 0 to 60 
degrees, extension from 0 to 15 degrees, side bending to the 
left and to the right from 0 to 10 degrees, and rotation to 
the left and the right from 0 to 10 degrees.  The veteran 
complained of pain in all ranges of motions.  After 
repetitive use, there was no additional loss of joint 
function secondary to pain, fatigue, lack of coordination, or 
lack of endurance.  The veteran was diagnosed as having 
lumbar degenerative disc disease and lumbar L5-S1 
spondylolisthesis.  

The September 2005 VA X-ray report shows findings of 
degenerative changes at the L5-S1 level with anterior-
posterior osteophytic formation, intervertebral disc space 
narrowing and grade 1 anterolisthesis of L5 on S1.  The 
radiologist noted that the findings were not significantly 
changed from the previous examination, dated in May 2003.  

The RO evaluated the service-connected spine disability under 
38 C.F.R. § 4.71a, Diagnostic Coeds 5299-5292.  With regard 
to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides 
that hyphenated Diagnostic Codes are used when a rating under 
one Diagnostic Code requires the use of an additional 
Diagnostic Code to identify the basis for the evaluation 
assigned.  

In order to assign the next higher rating of 20 percent for 
spondylolisthesis of the lumbosacral spine, the evidence must 
show that the veteran has moderate limitation of motion of 
the lumbar spine.  Based on the range of motion studies, 
listed in detail above, the Board finds that the range of 
motion findings are consistent with the criteria for moderate 
limitation of motion, warranting a higher rating of 20 
percent under the old criteria provided under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The complete range of motion findings are stated in detail 
above.  

Such findings are also consistent with a 20 percent rating 
under the new criteria for evaluating spine disabilities that 
became effective on September 26, 2003, as the veteran had a 
combined range of motion of 115 degrees.  The criteria for a 
rating in excess of 20 percent have not been met, as severe 
limitation of motion is not demonstrated (as required under 
the old criteria) and the evidence fails to show the 
veteran's back has flexion which is limited to 30 degrees or 
less (as required under the new criteria).  The evidence 
shows that forward flexion of the lumbar spine was from 0 to 
60 degrees in September 2005, and forward flexion was greater 
than 60 degrees in May 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2005).  

There is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a rating higher than 20 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the symptoms of 
spondylolisthesis of the lumbosacral spine meet the criteria 
for the next higher rating of 40 percent under Diagnostic 
Code 5295, Lumbosacral Strain, which requires evidence 
demonstrating that the veteran has severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  At the time of the November 1996 examination, the 
veteran did not have paravertebral muscle tenderness or 
spasm.  The findings of the May 2003 VA examination state 
that there was no spasm of the lumbar spine.  On physical 
examination in September 2005, there were no findings of 
muscle spasm on extreme forward bending, or otherwise.  The 
medical reports show that the veteran had forward flexion 
which ranged between 60 to 65 degrees.  Therefore, the Board 
finds that spondylolisthesis of the lumbosacral spine is not 
manifested by symptoms which are consistent with the criteria 
for the next higher rating of 40 under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Board recognizes that the medical evidence includes X-ray 
findings which show that the veteran suffers from 
degenerative disc disease and intervertebral disc space 
narrowing.  The Board notes that the veteran is not in 
receipt of service-connected benefits for intervertebral disc 
syndrome (IVDS).  Even if the veteran was service-connected 
for intervertebral disc syndrome, a rating higher than 20 
percent is not warranted under Diagnostic Code 5293 
(effective prior to  September 23, 2002 and beginning 
September 23, 2002) and Diagnostic Code 5243 (effective 
September 26, 2003).  

In order to assign the next higher rating of 40 percent under 
Diagnostic Code 5293 (the old criteria), the veteran must 
suffer from IVDS with recurring severe attacks with 
intermittent relief.  The medical findings noted in the 
November 1996 examination report revealed no evidence of 
vertebral body, disc space, SI joint, or paravertebral muscle 
tenderness or spasm.  In May 2003, there were no findings of 
muscle spasm or findings of neurological impairment.  The 
September 2005 examination was negative for evidence of 
symptoms which are consistent with recurring severe attacks 
of intervertebral disc syndrome.  

The evidence does not demonstrate that the service-connected 
disability of spondylolisthesis of the lumbosacral spine is 
manifested by any neurological impairment, nor is it shown 
that the veteran's spine disability is manifested by 
incapacitating episodes, as defined in Note 1, following 
Diagnostic Code 5293, effective September 23, 2002.  
Consequently, spondylolisthesis of the lumbosacral spine is 
not manifested by symptoms that meet the criteria for the 
next higher rating of 40 percent under Diagnostic Codes 5293 
(effective from September 23, 2002).  

When the Board combines the veteran's orthopedic impairment, 
which results in a 20 percent evaluation based on limitation 
of motion, with the veteran's neurological impairment, which 
is noncompensable, a combined rating higher than 20 percent 
does not result.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
5293 (2002).  

Therefore, the veteran's symptoms do not meet the criteria 
for the next higher rating of 40 percent under Diagnostic 
Code 5293, Intervertebral Disc Syndrome (IVDS) (effective 
prior to September 23, 2002 or beginning September 23, 2002) 
or the new revised criteria for evaluating IVDS, effective 
September 26, 2003.  

In view of the foregoing, the Board finds that the objective 
medical evidence of record does not demonstrate that the 
veteran's symptoms, which are attributable to the service-
connected disability of spondylolisthesis of the lumbosacral 
spine, meets the criteria for an initial rating higher than 
20 percent under the old or the new criteria that pertain to 
disabilities of the spine.  

b.  Entitlement to an Initial Increased (Compensable) Rating 
for Bilateral Sensorineural Hearing Loss

The veteran maintains that he is entitled to a compensable 
disability rating for bilateral sensorineural hearing loss 
(SNHL).  It is his contention that he is forced to read lips 
when having a conversation with another individual as a 
result of the severity of the bilateral SNHL.  

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85, 4386, 4.87 (2005).  The veteran initially 
filed a claim for entitlement to service connection for 
hearing loss in October 1996.  In August 2003 he disagreed 
with the initial noncompensable rating assigned.  

Accordingly, the Board will address entitlement to an initial 
higher (compensable) rating under both the old and the new 
revised criteria.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometric tests in the frequencies 1000, 2000, 3000 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  This criteria for rating hearing loss is 
identical under the pre-and post-June 10, 1999, versions of 
the rating schedule.  See 38 C.F.R. § 4.87 (1998), and 38 
C.F.R. § 4.85 (2005).  

Beginning June 10, 1999, VA regulations require that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  38 C.F.R. § 4.85 (2005).  

Under 38 C.F.R. § 4.85, evaluation of hearing impairment, the 
criteria state:

(a) An examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometric test.  Examinations will be 
conducted without the use of hearing aids.  

(b) Table VI, "Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  

(c) Table VIa, "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of §4.86.  

(d) "Puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in §4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  

(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.  

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  

(g) When evaluating any claim for impaired hearing, refer to 
§3.350 of this chapter to determine whether the veteran may 
be entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  

(h) Numeric tables VI, VIA*, and VII.






(CONTINUED ON NEXT PAGE)


Table VI

Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.  

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*

Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



(CONTINUED ON NEXT PAGE)


Table VII

Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

4.86  Exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

See 38 C.F.R. §§ 4.85 and 4.86 (2005).  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The determinative issue is whether the record contains 
audiometric findings that result in numeric designations 
which correspond to a compensable disability rating for 
bilateral hearing loss.  The pertinent medical records which 
address the determinative issue include examination reports 
with audiometric findings and speech recognition scores, 
dated in September 1996, November 1996, June 2003, and August 
2003.  

In September 1996, the veteran underwent VA audiological 
evaluation.  The pure tone air conduction thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
10
15
20
55
95
46
LEFT
15
25
30
65
75
49

The reported speech recognition scores appear to include two 
percentage numbers for each ear.  The findings of the right 
ear recognition scores were noted as 80 percent and 96 
percent.  The left ear recognition scores were stated as 84 
percent and 92 percent.  





(CONTINUED ON NEXT PAGE)


The veteran presented for VA audiologic examination in 
November 1996.  The pure tone thresholds, in decibels, were 
as follows: 


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
10
15
20
60
85
45
LEFT
10
15
25
65
80
47

The word recognition score for the Maryland CNC test was 94 
percent in the right ear and 94 percent in the left ear.  The 
veteran's hearing was within normal limits 250 Hertz (Hz) 
through 2000 Hz bilaterally.  There was moderately severe to 
profound sensorineural loss 3000 Hz to 8000 Hz in the right 
ear.  In the left ear there was moderately severe to severe 
sensorineural loss 3000 Hz to 8000 Hz.  The examiner stated 
that the veteran's hearing loss evaluation produced an 
excellent discrimination score bilaterally.  

The VA medical treatment records, dated from August 1996 to 
April 1999, from the VA Medical Center (VAMC) in Lyons shows 
that the veteran complained of bilateral hearing loss.  
Findings expressed in decibels for pure tone thresholds, and 
speech discrimination scores were not included in these 
records.  

The veteran underwent VA audiologic examination in June 2003.  
Note that there is a VA audiologic examination, dated in June 
2004, with identical findings.  During the examination, the 
veteran related that he experienced difficulty hearing voices 
in groups and noisy environments.  He also related that he 
had problems hearing high pitched sounds.  

The pure tone air conduction thresholds, in decibels, were as 
follows: 


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
20
25
25
70
100
55
LEFT
25
25
40
90
90
62

The word recognition score for the Maryland CNC test was 90 
percent for the right ear and 90 percent for the left ear.  
The assessment of the right ear reveals hearing sensitivity 
within the outer limits of normal through 2000 Hertz (Hz), 
with a precipitous moderately severe to profound SNHL for the 
frequencies above 2000 Hz.  

The examiner stated that in the left ear, hearing sensitivity 
was in the outer limits of normal through 1000 Hz, with a 
mild sensorineural hearing loss for the frequencies of 1500 
Hz and 2000 Hz.  There was a precipitous severe to profound 
sensorineural hearing loss for the frequencies above 2000 Hz.  

In the August 2003 Pure Tone Audiometric report from G. West, 
D.O., F.O.C.C.O., pure tone audiometric findings were 
expressed in a graph format.  The discrimination score for 
the right ear was 92 percent and the discrimination score for 
the left ear was 84 percent.  In the September 2003 statement 
from G. West, he reported that the veteran was under his care 
for high frequency hearing loss.  

Entitlement to a Compensable Rating for Bilateral SNHL for 
the period of October 3, 1996 to June 10, 1999

The Board notes that the September 1996 VA audiological 
examination report does not state a definitive controlled 
speech recognition score for the right ear and the left ear 
as required by 38 C.F.R. § 4.85(a).  Accordingly, it is 
deemed to be of diminished probative value.  Even if the 
Board were to apply the most favorable score, a compensable 
rating would not be warranted.  In this regard, the veteran 
would be assigned a level III auditory acuity in the right 
ear and a level II auditory acuity in the left ear.  This 
translates to a noncompensable rating.

The November 1996 audiometric findings indicate that the 
numeric designation of hearing impairment, based on the pure 
tone threshold average and the speech discrimination 
percentage, is I in the left ear and I in the right ear.  
When the Roman numeral designations are combined for each 
ear, the formula for determining the disability evaluation in 
Table VII is applied to the Roman numeral designations and 
results in a 0 percent (noncompensable) rating for the 
veteran's service-connected hearing loss.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2005).  

Thus, there is no evidence for the period prior to June 10, 
1999, which demonstrates that the criteria for an initial 
(compensable) rating for bilateral hearing loss have been 
met.  

Entitlement to a Compensable Rating for Bilateral SNHL for 
the Period Beginning June 10, 1999

The June 2003 audiometric findings indicate that the numeric 
designation of hearing impairment, based on the puretone 
threshold average and the speech discrimination percentage, 
is III in the left ear and II in the right ear.  When the 
Roman numeral designations are combined for each ear, the 
formula for determining the disability evaluation in Table 
VII is applied to the Roman numeral designations and results 
in a 0 percent (noncompensable) rating for the veteran's 
service-connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2005).  

Note that the August 2003 non-VA hearing loss examination 
report included audiometric pure tone threshold findings that 
were in graph form.  The report does not conform to VA's 
requirements for evaluating hearing impairment.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471 (1995).  
Accordingly, it is not adequate for rating purposes.  

The puretone threshold at each of the four specified 
frequencies is not 55 decibels or more.  The puretone  
threshold values were 30 decibels or less at 1000 Hz, but the 
puretone thresholds were not 70 decibels or more at 2000 
Hertz.  Therefore, the criteria for exceptional patterns of 
hearing impairment are not for application.  38 C.F.R. § 4.86 
(2005).  

Thus, there is no evidence for the period beginning June 10, 
1999, which demonstrates that the criteria for an initial 
increased (compensable) rating for bilateral hearing loss 
have been met.  

III.  Conclusion

For the reasons discussed in detail above, the Board 
concludes that the criteria for the next higher rating of 20 
percent for spondylolisthesis of the lumbosacral spine have 
been met.  The Board also concludes that the service-
connected bilateral SNHL is not productive of findings that 
result in numeric designations which correspond to a 
compensable rating.  

In reaching this conclusion, the Board finds that the 
evidence supports a higher rating of 20 percent for 
spondylolisthesis of the lumbosacral spine.  The 
preponderance of the evidence, however, is against a 
compensable rating for bilateral SNHL.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial higher rating of 20 percent for 
spondylolisthesis of the lumbosacral spine is granted.  

Entitlement to an initial (compensable) rating for bilateral 
sensorineural hearing loss is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


